Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 1 of 12 PageID: 856
                                                           [Docket No. 66]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


   EVANSTON INSURANCE COMPANY,

                    Plaintiff,
                                           Civil No. 18-11497 (RMB/KMW)
        v.

   NEUROMONITORING TECHNOLOGIES,           OPINION
   INC., et al.,

                    Defendants.



 RENÉE MARIE BUMB, United States District Judge

       This matter comes before the Court on the Motion to Dismiss

 brought     by   Defendant      Neuromonitoring     Technologies,     Inc.

 (“Defendant”). [Docket No. 66.] For the reasons expressed below,

 the Court will deny Defendant’s Motion.

 I.    BACKGROUND

       This is the third Motion to Dismiss to come before the Court

 in this case. [See Docket Nos. 17, 52.] The Court’s Opinions in

 relation to the first two Motions lay out the detailed factual

 background of this case. [Docket Nos. 30, 61.] Because the parties

 and the Court are familiar with the facts of this case, the Court

 incorporates the factual discussion included in those two Opinions

 here and will only briefly address the facts that are relevant to

 the present Motion.
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 2 of 12 PageID: 857



        This case stems from the death of Margaret Mary Niedzwiadek

 (the   “Patient”)    as   the   result   of   an   October   2013   surgical

 procedure. During that procedure, Robert Perro, an employee of

 Defendant, allegedly failed to communicate vital information to

 the surgeons operating on the Patient. This allegedly led to the

 death of the Patient in December 2013. Plaintiff Evanston Insurance

 Company (“Plaintiff”), as the insurer of Defendant, assisted in

 the defense of a state court lawsuit (the “Underlying Lawsuit”)

 and ultimately paid a $1.1 million settlement. Plaintiff brought

 this lawsuit prior to agreeing to settle the Underlying Lawsuit

 “to determine the parties’ rights and obligations under” the

 insurance policy (the “Policy”).

        Relevant to the present Motion to Dismiss, Plaintiff contends

 that Defendant’s President Richard Mathabel

        falsely certified that he was unaware of any potential
        malpractice claims or suits that could be filed against
        [Defendant] or its employees . . . in the 2014 and 2015
        Policy Applications. Plaintiff alleges that Mr. Mathabel
        knew that this statement was false at the time it was
        made because he was aware that [Defendant] had fired Mr.
        Perro for gross misconduct during the Patient’s surgery
        and that the Patient had died. [Plaintiff] allegedly
        relied upon [Defendant’s] answers on the Policy
        Applications and those answers were “deemed material to
        [Defendant’s] issuance of the Policy.” As a result of
        its reliance on the Defendant’s statements in the Policy
        Applications, Plaintiff alleges that it was damaged by
        defending and settling the Underlying Policy on behalf
        of Defendant.

 [Docket No. 61, at 13.]



                                      2
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 3 of 12 PageID: 858



        On June 23, 2020, the Court granted in part and denied in

 part   Defendant’s   Motion    to   Dismiss     Plaintiff’s     First      Amended

 Complaint. [Docket Nos. 61-62.] In pertinent part, the Court

 interpreted    one   of   Plaintiff’s       breach   of   contract    claims   to

 actually be a claim for fraudulent inducement. [Docket No. 61, at

 12-14.] It held that Plaintiff had not adequately pled the claim,

 specifically because “Plaintiff never explicitly allege[d] that

 Defendant made . . . false statements . . . ‘for the purpose of

 defrauding’”    Plaintiff.     [Id.     at    13.]   Therefore,      the    Court

 dismissed the claim, but it granted Plaintiff thirty days “to file

 a Second Amended Complaint, to the extent Plaintiff believes it

 can, in good faith, cure the deficiencies in the improperly pleaded

 breach of contract claim.”1 [Docket No. 62, at 2.]

        On July 22, 2020, Plaintiff timely filed its Second Amended

 Complaint (the “Complaint”). [Docket No. 63.] In relevant part,

 the      Complaint        alleges       a      claim       of        “Fraudulent

 Inducement/Misrepresentation” as Count IV, based generally on the

 allegations outlined above. [Id., ¶¶ 98-105.] On September 4, 2020,

 Defendant filed the pending Motion to Dismiss, which only seeks


 1 Additionally, the Court denied the Motion “as it pertain[ed] to
 Plaintiff’s claims for a declaratory judgment (Count I), breach of
 contract by failing to cooperate in the defense of the Underlying
 Lawsuit (Count II), and unjust enrichment (Count III).” [Docket
 No. 62, at 1.] It granted the Motion “as it pertain[ed] to
 Plaintiff’s claim that Defendant breached the Policy by providing
 false statement on the Policy Applications (Count II) and the
 subrogation claims (Count IV).” [Id. at 1-2.]
                                       3
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 4 of 12 PageID: 859



 the dismissal of Count IV. [Docket No. 66.] Plaintiff timely filed

 its response in opposition [Docket No. 67], and Defendant timely

 replied [Docket No. 68].

 II.   JURISDICTION

       As addressed in its previous Opinions, the Court exercises

 subject matter jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 1332 and 2001(a). [See Docket No. 30.]

 III. STANDARD

       When considering a motion to dismiss for failure to state a

 claim upon which relief can be granted pursuant to Federal Rule of

 Civil Procedure 12(b)(6), a court must accept all well-pleaded

 allegations in the complaint as true and view them in the light

 most favorable to the plaintiff. Evancho v. Fisher, 423 F.3d 347,

 351   (3d   Cir.   2005).   It   is   well-settled   that   a   pleading   is

 sufficient if it contains “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” FED. R. CIV. P.

 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitle[ment] to

 relief’ requires more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do . . .

 .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

 in original) (citations omitted) (citing Conley v. Gibson, 355

                                        4
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 5 of 12 PageID: 860



 U.S. 41, 47 (1957); Sanjuan v. Am. Bd. Of Psychiatry & Neurology,

 Inc., 40 F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478

 U.S. 265, 286 (1986)).

       To determine the sufficiency of a complaint, a court
       must take three steps. First, the court must “tak[e]
       note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations
       that, “because they are no more than conclusions, are
       not entitled to the assumption of truth.” Third, “whe[n]
       there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether
       they plausibly give rise to an entitlement for relief.”

 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

 in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

 only the allegations contained in the complaint, exhibits attached

 to the complaint and matters of public record.” Schmidt v. Skolas,

 770 F.3d 241, 249 (3d Cir. 2014) (citing Pension Benefit Guar.

 Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993)).

       A district court, in weighing a motion to dismiss, asks “not

 whether   a   plaintiff   will   ultimately   prevail   but   whether   the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416 U.S.

 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision

 in Twombly expounded the pleading standard for ‘all civil actions’

 . . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

 2009) (“Iqbal . . . provides the final nail in the coffin for the

                                      5
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 6 of 12 PageID: 861



 ‘no set of facts’ standard that applied to federal complaints

 before Twombly.”). “A motion to dismiss should be granted if the

 plaintiff is unable to plead ‘enough facts to state a claim to

 relief that is plausible on its face.’” Malleus, 641 F.3d at 563

 (quoting Twombly, 550 U.S. at 570).

 IV.   ANALYSIS

       Defendant argues in its Motion to Dismiss that the claim for

 fraudulent inducement should be dismissed because the Complaint

 does not satisfactorily plead each of the elements of fraudulent

 inducement. [See Docket No. 66-2, at 8.] Defendant also argues

 that the Complaint does not meet the heightened pleading standards

 of FEDERAL RULE   OF   CIVIL PROCEDURE 9(b). [See id.] Finally, Defendant

 argues that Plaintiff cannot seek monetary damages because it

 agreed to pay the $1.1 million settlement after it learned of

 Defendant’s alleged fraud.2 [See Docket No. 68, at 5-8.] The Court

 will address each of these arguments in turn.




 2 Initially, Defendant’s Motion argued that Plaintiff did not act
 with adequate diligence in pursuing this claim. [See Docket No.
 66-2, at 8.] However, Defendant abandons this argument in its Reply
 brief. [Docket No. 68, at 5.]

                                       6
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 7 of 12 PageID: 862



       A.    Does   Plaintiff       Adequately    Plead    the   Elements     of

             Fraudulent Inducement?

       As this Court wrote in its previous Opinion, a fraudulent

 inducement    claim   has   five    elements    under    Maryland   law.3   The

 plaintiff must show

       (1) that the defendant made a false representation to
       the plaintiff, (2) that its falsity was either known to
       the defendant or that the representation was made with
       reckless indifference as to its truth, (3) that the
       misrepresentation was made for the purpose of defrauding
       the plaintiff, (4) that the plaintiff relied on the
       misrepresentation and had the right to rely on it, and
       (5) that the plaintiff suffered compensable injury
       resulting from the misrepresentation.

 CapitalSource Fin., LLC v. Delco Oil, Inc., 608 F. Supp. 2d 655,

 666 (D. Md. 2009) (quoting Nails v. S&R, Inc.,639 A.2d 660, 668

 (Md. 1994)). “In order to recover for fraud, ‘the misrepresentation

 must be made with the deliberate intent to deceive.’” Sinclair

 Broad. Grp., Inc. v. Colour Basis, LLC, Civil No. CCB-14-2614,

 2016 U.S. Dist. LEXIS 84154, at *33 (D. Md. June 29, 2016) (quoting

 Sass v. Andrew, 832 A.2d 247, 260 (Md. Ct. Spec. App. 2003)).

 Fraudulent intent can be inferred from circumstantial evidence.

 First Union Nat’l Bank v. Steele Software Sys. Corp., 838 A.2d

 404, 440 (Md. Ct. Spec. App. 2003).

       In its Motion, Defendant argues that Plaintiff does not

 adequately plead the third element — the intent to defraud — or


 3 The Court previously determined that Maryland law applies to the
 substantive issues in this case. [Docket No. 61, at 6-7.]
                                        7
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 8 of 12 PageID: 863



 the fourth element — reliance. [Docket No. 66-2, at 11-16.] The

 Court finds that, considering the allegations in the light most

 favorable to Plaintiff, the Complaint adequately alleges the third

 element. The Complaint alleges that Defendant was responsible for

 a botched surgery that it knew resulted in death; that it fired

 the responsible party for “gross misconduct” the day after the

 surgery; that it applied for insurance coverage from Plaintiff

 after the surgery and death; and, in spite of those circumstances,

 that it indicated on the insurance application that it was not

 aware of any circumstances that might result in a malpractice claim

 or suit being made against it. [See, e.g., Docket No. 63, ¶¶ 74-

 84.] Confronted with these allegations, a jury could reasonably

 find that, by answering how it did on the application, Defendant

 intended to defraud Plaintiff into providing insurance coverage

 that it otherwise would not have provided. Therefore, the Court

 finds that Plaintiff has adequately pled the third element of its

 fraudulent inducement claim.

       Turning to the fourth element — reliance — the Court also

 finds Defendant’s arguments unconvincing. While Plaintiff does not

 allege precisely what it would have done differently if Defendant

 had not allegedly lied on the application, it can be reasonably

 inferred based on the Complaint that Plaintiff would have acted

 differently. Plaintiff alleges that the application itself states

 that its issuance of a policy depended on the truthfulness of the

                                      8
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 9 of 12 PageID: 864



 application. [Docket No. 63, ¶¶ 45, 102, 104.] It alleges that,

 but for the misrepresentations, it would not have undertaken the

 responsibility of defending and settling the Underlying Lawsuit.

 [Id.,    ¶     105.]   Moreover,     a    reasonable      jury   could    justifiably

 conclude       that    Plaintiff’s       purpose   for    requiring      an   insurance

 application is to determine whether or not to offer a policy to

 the applicant. Therefore, it would be reasonable to conclude that

 any misrepresentation in the application — especially one directly

 relating to the risks that the insurer would be undertaking if it

 provided coverage — would be relied upon by the insurer in deciding

 whether or not to provide coverage. Therefore, considering the

 allegations in the light most favorable to Plaintiff and making

 all     reasonable      inferences        therefrom,      the    Court    finds    that

 Plaintiff has also adequately pled the fourth element of its

 fraudulent inducement claim.

        B.      Does the Complaint Satisfy Rule 9(b)?

        Next, Defendant argues that the Complaint fails to satisfy

 Rule 9(b). Under Rule 9(b), a complaint that alleges fraud, such

 as     here,    “must    state     with     particularity        the     circumstances

 constituting fraud.” FED. R. CIV. P. 9(b). Conversely, allegations

 of “[m]alice, intent, knowledge, and other conditions of a person’s

 mind     may    be     alleged   generally.”        Id.     Pleading      fraud   with

 particularity can be accomplished by pleading “the date, time, and

 place” of the fraud or otherwise injecting “precision or some

                                             9
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 10 of 12 PageID: 865



  measure of substantiation into the allegations.” Slimm v. Bank of

  Am. Corp., CIV. 12-5846 NLH/JS, 2013 U.S. Dist. LEXIS 62849, at

  *13 (D.N.J. May 2, 2013) (citing Frederico v. Home Depot, 507 F.

  3d 188, 200 (3d Cir. 2007)). In so doing, the plaintiff must state

  the circumstances of the fraud with “sufficient particularity to

  place the defendant on notice of the precise misconduct with which

  [it] is charged.” Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d

  Cir. 2004). This can be achieved by including in the Complaint

  “all of the essential factual background that would accompany ‘the

  first paragraph of any newspaper story’ — that is, the ‘who, what,

  when, where and how’ of the events at issue.” In re Suprema

  Specialties, Inc. Sec. Litig., 438 F.3d 256, 276 (3d Cir. 2006)

  (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,

  1422 (3d Cir. 1997)).

       Here, Plaintiff has satisfied Rule 9(b)’s requirements. There

  can be no question that Defendant is “on notice of the precise

  misconduct with which [it] is charged.” See Lum, 361 F.3d at 223-

  24. As Plaintiff notes in its brief in opposition, the Complaint

  adequately illustrates the who, what, when, where, and how of the

  alleged fraud. [Docket No. 67, at 14-15.] The “who” is Defendant

  and specifically Mr. Mathabel. [See Docket No. 63, ¶¶ 36-37, 39,

  41-42,   46,    84,   99.]   The    “what”    is   Defendant’s    alleged

  representation that it was unaware of circumstances that might

  lead to a lawsuit against it, despite allegedly being aware of the

                                      10
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 11 of 12 PageID: 866



  Patient’s botched surgery and ultimate death and of Mr. Perro’s

  gross misconduct during the botched surgery. [See id., ¶¶ 43-46,

  75-79, 81-86, 99-100.] The “when” is May 4, 2015, when Defendant

  filed the application. [See id., ¶ 41.] The “where” is on the

  application,    which   was   completed    by   Defendant   in   Glenwood,

  Maryland. [See id., ¶¶ 6, 42, 99.] Finally, the “how” is by

  answering “no” to the relevant question on the application in spite

  of the circumstances discussed above. [See id., ¶¶ 43-46, 75-79,

  81-86, 99-105.] Therefore, Plaintiff’s Complaint satisfies Rule

  9(b).

       C.    Can Plaintiff Seek Damages?

       Finally, Defendant argues that Plaintiff cannot seek damages

  in relation to the fraudulent inducement claim because Plaintiff

  “voluntarily” settled the Underlying Lawsuit after it learned

  about the alleged fraud. [See Docket No. 66-2, at 18-19; Docket

  No. 68, at 6-8.] Plaintiff counters that it may recover damages

  because it only learned of the fraud after it began performance of

  the contract by undertaking Defendant’s defense in the Underlying

  Lawsuit. [See Docket No. 67, at 11-13].

       The   Court   already    addressed   Defendant’s   argument   in   its

  previous Opinion. The Court noted,

       By the time that Plaintiff disclaimed an obligation to
       defend and settle the Underlying Lawsuit (when
       [Plaintiff] learned of the allegedly false statements in
       the Policy Applications), [Plaintiff] had already agreed
       to provide a defense to NMT and had not been relieved of

                                      11
Case 1:18-cv-11497-RMB-KMW Document 69 Filed 03/17/21 Page 12 of 12 PageID: 867



         that duty at the time of settlement (even though it filed
         this case seeking such a declaration).

  [Docket No. 61, at 16.] The Court further found that, “any argument

  that Plaintiff paid the settlement ‘voluntarily’ is belied by

  [Plaintiff’s] allegations otherwise, which this Court must accept

  as true on a motion to dismiss.” [Id. at 17.] Therefore, the Court

  finds that monetary damages are available to Plaintiff if it

  succeeds on its fraudulent inducement claim.

  V.     CONCLUSION

         For   the   reasons   expressed   above,   the   Court   will   deny

  Defendant’s Motion to Dismiss. An accompanying Order shall issue.




  Date                                     RENÉE MARIE BUMB
                                           United States District Judge




                                      12
